Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim(s) 1, 5, 6, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiledar Baxi 5,556,094.
As set forth in the previous office action;
	“As to claim 1, Baxi shows a portable game platform capable of supporting game pins and having a first platform section 26 formed of a first base24 and a first surface board 14 having a top shown in fig. 1 and a bottom 16 shown in fig. 2, the first surface board being attached to the top of the first base, the bottom of the first base defining at least two holes at a first end of the first base 86.  Likewise a second platform is shown at 21 with a hinge 114 pivotally joining said first platform section and said second platform section along a second end of the first base and a second end of the second base and a plurality of feet 76 configured to be removably received by the holes in the first base and the second base.  Said game platform having a game play configuration 28 in which the first surface board and the second surface board form a continuous game play surface, and a collapsed configuration in which the game platform folds at said hinge and the bottom of the first base abuts the bottom of the second base.  
	Element 116 is considered a locking mechanism as called for by claims 5 and 6 disposed on first end of each section. 
	Where the feet 76,80 of Baxi are threaded at 84, such are considered capable of individual adjustment as called for by claim 8.  Further the feet are considered to be configured as a spike meeting the limitations of claim 9. 
As to claim 15, in the collapsed configuration of Baxi a cavity between the first board and the second board is formed at 28 and is capable of retaining game equipment.”

Applicant’s amendments to the claim incorporates the subject matter of claim 8 that is considered shown as set forth above.   
Claim Rejections - 35 USC § 103
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiledar Baxi 5,556,094 or in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Shiledar Baxi 5,556,094 in view of Caruso et al. 4,407,507 as set forth in the previous office action.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shiledar Baxi 5,556,094 in view of Arteaga et al. 4,133,531 as set forth in the previous office action.
	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiledar Baxi 5,556,094 in view of Makray 1,259,542 as set forth in the previous office action.  
While Baxi is intended to play hockey, the play of bowling on folding surfaces such as his is known and further taught by Makray who shows pin positioning indicia 12.   To have provided such indicia on a device such as Baxi’s would have been obvious in order to play a bowling game. 
Claims 12, 16, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiledar Baxi 5,556,094 in view of Veikley 2008/0042360 as set forth in the previous office action.
As to claim 19, 88 of Baxi is considered game equipment capable of being removed. 

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Shiledar Baxi 5,556,094 in view of Veikley 2008/0042360 and further in view of in view of Arteaga et al. 4,133,531 as set forth in the previous office action.
	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiledar Baxi 5,556,094 in view of Veikley 2008/0042360 and further in view of Caruso et al. 4,407,507 as set forth in the previous office action.
Conclusion
 Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. 
Applicant has cancelled claim 8 and incorporated the subject matter into claim 1.  In the previous office action, the feet 76, 80 of Baxi were shown to be threaded at 84 considering them capable of meeting the functional capability that they can be individually adjusted to level the game platform. Applicant has no remarked how such an interpretation of the art is in error and as such the grounds for rejection has not been overcome. 
	The amended drawings are noted and the objection has been overcome. 
Applicant’s amendments and remarks with respect to the specification and 35 U.S.C. §112(b) are noted and the rejections have not been sustained. 
	With respect to the rejection under 35 U.S.C. 102(a)(2) Over Shiledar Baxi. applicant argues respectfully submits that Shiledar Baxi fails to the claimed invention since he shows a border that surrounds the top playing surface that is a wall or frame that forms a perimeter so as to contain the puck within the playing surface.  Such an argument does not address any specific limitations of the claims.  Here by the open language of the claim, the prior art only needs to show the elements of the claimed invention and may show more elements such as “a wall”. Where the first and second platform are recited as being constructed of a “base” and a “board” attached to its top, elements 16 and 14 are considered to meet these limitations. As such, applicant fails to show how the grounds for rejection is in error. Hence no modification of Baxi is necessary or proposed by the rejection in order to meet the recited limitations of the claims.   
	With respect to the rejections under 35 U.S.C. §103, now new arguments are made to show how such is in error and they are considered met for the reasons set forth above with respect to the claims from which they depend. 
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711